DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 26-50 have been allowed.
	Claims 1-25 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 12-13) of 02/01/2022, amended claims filled on 02/01/2022 and closet prior art of record Iwase (US20100321406A1).
	Iwase discloses the device has a map screen generation portion generating a map screen including a map on which a trajectory line indicating a movement trajectory of an image pickup position is drawn. A display control portion causes a display portion to display the map screen. A position detecting portion detects a position on a display screen of the display portion. The display control portion causes a thumbnail image of a moving image picked up at the image pickup position corresponding to the detected point to be displayed on the map screen based on image pickup position information.
In regards to claim 26, Iwase either individually or in combination with other prior art fails to teach or render obvious at least one memory to store a current captured frame and a map of a defined area; a simultaneous location and mapping (SLAM) candidate component circuitry to identify a first candidate key frame that matches the current captured frame stored in the at least one memory to at least a first degree from an interval-based key frame set, the current captured frame captured by a camera of a mobile 
In regards to claim 33, Iwase either individually or in combination with other prior art fails to teach or render obvious  identifying, by a processor circuit, a first candidate key frame that matches a current captured frame to at least a first degree from an interval-based key frame set, the current captured frame captured by a camera of a mobile device of surroundings within a defined area, and the interval-based key frame set comprising key frames selected based on a recurring interval from multiple earlier captured frames captured by the camera during generation of a map of the defined area; identifying a second candidate key frame that matches the current captured frame to at least a second degree from a difference-based key frame set, at least one key frame of the difference-based key frame set selected from the multiple earlier captured frames based on a degree of difference from at least one other key frames already included in the difference-based key frame set; 5Appl. No. Not Yet AssignedDocket No.: 1020. 94843 Preliminary AmendmentAugust 30, 2018 determining, by the processor circuit, a current location of the mobile device on the map from estimates of differences between the current location and locations of the first and second candidate key frames on the map; and outputting the determined current location of the mobile device.

In regards to claim 46, Iwase either individually or in combination with other prior art fails to teach or render obvious identify a first candidate key frame that matches a current captured frame to at least a first degree from an interval-based key frame set, the current captured frame captured by a camera of a mobile device of surroundings within a defined area, and the interval-based key frame set comprising key frames selected based on a recurring interval from multiple earlier captured frames captured by the camera during generation of a map of the defined area; identify a second candidate key frame that matches the current captured frame to at least a second degree from a difference-based key frame set, at least one key frame of the difference-based key frame set selected from the multiple earlier captured frames based on a degree of difference from at least one other key frames already included in the difference-based key frame set; and determine a current location of the mobile device on the map from estimates of differences between the current location and locations of the first and second candidate key frames on the map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662